Citation Nr: 0604944	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  96-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
due to undiagnosed illness.

2.  Entitlement to service connection for loss of energy due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1978 
and from December 1990 to May 1991.

This appeal is from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board of Veterans' Appeals 
remanded the case in November 2000 and again in July 2003.

VA has granted a claim for service connection for hair loss 
previously part of this appeal.  That issue is no longer 
under the Board's appellate jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified in March 1997 that the symptoms for 
which he seeks service connection began while deployed to 
Saudi Arabia during the Persian Gulf War.  In July 1997, he 
testified that he was hospitalized for a week for stomach 
complaints.

VA must make as many requests for federal records as are 
necessary, unless VA concludes the records sought do not 
exist or that further effort to obtain them would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2005).  VA has undertaken extensive actions to 
obtain service medical records from his Southwest Asia 
service, to no avail so far.  In January 2000, VA wrote to 
Commander, 834th AG CO (GSPC) in Coral Gables, Florida.  The 
commander did not respond.  A March 2000 VA memorandum to the 
veteran's claims file declared it futile to take further 
action to obtain the putative service records.  VA notified 
the veteran in an April 2000 supplemental statement of the 
case and several times since that the commander had not 
responded.  The Board determined in July 2003 that further 
action should be taken.

An April 2004 VA request to PIES (Personnel Information 
Exchange) elicited the response that PIES would forward the 
request to DPRIS (Defense Personnel Imaging System).  In 
April 2004, DPRIS responded that its archives are negative 
for the veteran's records.

This development history has two problems.  The first problem 
is that federal agents are required by law to respond to VA 
requests for federal records.  38 U.S.C.A. § 5106 (West 
2002).  The commander or command from which VA requested 
records is not at liberty to disregard the request, and VA is 
not at liberty to determine that further action to obtain 
records is futile after the failure of a single letter to 
obtain a response.  See Frasure v. Principi, 18 Vet. App. 
379, 391 (2004).  The second problem is that the Board has no 
way to know from the record before it if the negative 
response from DPRIS is a bona fide substitute for a response 
directly from the command to which VA wrote in January 2000.  
If it is, then the claims file must be annotated to indicate 
that a negative response from DPRIS is equivalent to a 
negative response from the Army Reserve activity VA that 
asked for records in January 2000.  Absent such a 
certification, the January 2000 letter to the 834th AG CO is 
a request for federal records without a response, and VA must 
persist.

Additionally, review of the claims file reveals that the 
veteran has never identified the hospital where he testified 
he spent a week under treatment for his stomach complaints.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Even though the 
records in question are federal records, the veteran alone 
among those processing his claim knows the name and location 
of the facility that treated him in Saudi Arabia.  VA first 
requested him to provide information in support of his claim 
in January 1994.  VA has written to him seeking information 
several times since then.  He should have responded long ago 
with the information or a declaration that he cannot recall 
the name, place, or time.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report the 
name and location of the military medical 
facility in Saudi Arabia at which, 
according to his July 1997 hearing 
testimony, he was hospitalized for one 
week for treatment of his stomach 
condition.

2.  Repeat the request of January 2000 to 
Commander, 834th AG CO (GSPC) 5601 San 
Amaro Dr., Coral Gables, FL 33146, or any 
successor command, requesting all 
available medical records from the 
veteran's period of Southwest Asia 
service.  Note in any correspondence that 
VA must have the records or a response 
that the command does not have them.

Alternatively

Identify in a memorandum the document of 
record that is a negative response to the 
VA request to the 834th AG CO for service 
medical records, or that otherwise 
establishes that the 834th AG CO has no 
medical records from the veteran's 
Southwest Asia service and has no access 
to any such records.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

